Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00466-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. GEOFFREY WARD MANSFIELD,

      Defendant.



                    UNITED STATES’ RESPONSE
        TO DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL


      Mansfield’s motion for judgment of acquittal should be denied. Sufficient

evidence established his guilt as a felon in possession under the instructions given at

trial, which is the standard against which sufficiency should be reviewed. United States

v. Wacker, 72 F.3d 1453, 1464-65 (10th Cir. 1995). But even if sufficiency were

measured against the elements set out in Rehaif v. United States, 139 S.Ct. 2191

(2019), there was sufficient evidence to convict.

      Mansfield stipulated that he was a felon. He spent time in jail. And the jury

heard evidence of his detailed knowledge and awareness of the gun laws. From that

evidence, a jury could reasonably infer that he was aware of his status as a felon.
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 2 of 10




                                 FACTUAL BACKGROUND

       Mansfield was convicted for being a felon in possession of a firearm (18 U.S.C.

§ 922(g)). To convict Mansfield, the jury was instructed that it had to find:

              First: on or about July 31, 2017, the defendant
              knowingly possessed a firearm;

              Second: the defendant was convicted of a felony, that
              is, a crime punishable by imprisonment for a term
              exceeding one year, before he possessed the firearm;
              and

              Third: before the defendants possessed the firearm, the
              firearm had moved at some time from one state to
              another.

Doc. 64 at Instruction No. 16.

       Several months after Mansfield’s conviction, the Supreme Court decided Rehaif.

It held that a § 922(g) conviction also requires proof that the person prohibited from

possessing a firearm knew of the particular status that precluded him or her from

possessing a firearm. 139 S.Ct. at 2200 (“the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.”). It did not require proof,

however, that a defendant knew that it was illegal for him or her to possess a firearm.

       After Rehaif, a § 922(g)(1) firearm prosecution now requires proof that:

              (1) The defendant knowingly possessed a firearm;

              (2) The defendant was convicted of a felony, that is, a crime
              punishable by imprisonment for a term exceeding one year,
              before he possessed the firearm;




                                             2
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 3 of 10




              (3) At the time he possessed the firearm, the defendant
              knew that he had been convicted of such an offense; and

              (4) before the defendant possessed the firearm, the firearm
              had moved at some time from one state to another [or from a
              foreign country to the United States].

       Because the trial instructions here did not require the jury to find that Mansfield

knew of his felony conviction at the time he possessed the gun in question, he has

moved for judgment of acquittal. Doc. 83.

                                        ARGUMENT

       When reviewing the sufficiency of the evidence, a court asks whether the

evidence and all of the reasonable inferences that can be drawn from it in the light most

favorable to the government are sufficient to establish guilt. Wacker, 72 F.3d at 1462.

Reversal is appropriate only when “no rational trier of fact could have found the

essential elements beyond a reasonable doubt.” Id. at 1462-63.

       In the unique situation where the law changes the proof required for a conviction

after trial, the Tenth Circuit had held that the proper remedy is to remand for a new trial

before a properly-instructed jury if the evidence was sufficient to satisfy the improper

instructions given at trial. Id. at 1463-65; see also United States v. Twitty, 641 Fed.

Appx. 801, 806-07 (unpublished) (discussing Wacker). During the appeal in Wacker,

the Supreme Court changed the proof required to establish that a person had used a

firearm during a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1). Id. at 1463

(citing Bailey v. United States, 516 U.S. 137 (1995)). While the Tenth Circuit

recognized that there was sufficient evidence to support conviction on Count 7 pre-



                                             3
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 4 of 10




Bailey, it could not ascertain how a jury properly-instructed would decide guilt on that

issue after Bailey. Id. at 1465-66. It concluded that remand for a new trial was

appropriate and did not violate Double Jeopardy. Id. at 1466.

       “[T]he government here cannot be held responsible for ‘failing to muster’

evidence sufficient to satisfy a standard which did not exist at the time of trial.” Id.

Wacker adopted the proposition that “retrial [is] not barred by double jeopardy where [a]

prosecutor failed to prove [an] element of [a] crime that, at time of trial, did not need to

be proved.” Id. (citing United States v. Weems, 49 F.3d 528, 530-31 (9th Cir. 1995)).

Under Wacker then, sufficiency of the evidence is measured against the standard of

proof existing at trial, not any new standards of proof set out after trial.

       Mansfield cites United States v. Smith, 82 F.3d 1564, 1567 (10th Cir. 1996), and

United States v. Miller, 84 F.3d 1244, 1258 (10th Cir. 1996), to argue the contrary. He

is correct that those decisions state that sufficiency should be measured against the

standard that would be proper after the change in law, not the instructions given at trial.

But those holdings cannot be reconciled with the plain language of Wacker, despite

those cases’ citations to Wacker. Because those decisions conflict with Wacker, they

are not the governing law. United States v. Romero, 491 F.3d 1173, 1177 (10th Cir.

2007) (where there is intra-circuit conflict, court must follow earlier precedent).

       Mansfield also contends that Wacker has been effectively overruled by

Mussachio v. United States, 136 S. Ct. 709 (2016)). But courts in the Tenth Circuit

remain bound by prior precedent unless it “has been clearly overruled by an intervening

Supreme Court Decision.” In re Woolsey, 696 F.3d 1266, 1271 (10th Cir. 2012). To



                                               4
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 5 of 10




supersede existing precedent, the Supreme Court decision must be contrary to or

invalidate the analysis of that existing precedent. United States v. Brooks, 751 F.3d

1204, 1209 (10th Cir. 2014). That is not the case with Mussachio and Wacker.

       In Mussachio, the Supreme Court answered the narrow question of whether the

addition of an element not required by existing law required the government to also

provide evidence of that unnecessary element to withstand a sufficiency challenge. 136

S. Ct. at 713-16. It concluded that the government need not do so, because sufficiency

review addresses whether “the government’s case was so lacking that it should not

have been submitted to the jury.” Id. at 715. And so where there was a procedural error

that required the government to prove more than was required, the evidence was not

insufficient. It did not address how sufficiency should be assessed (or the relief

required) when the courts add an element to an offense after trial.

       Not surprisingly, Mussachio’s view of sufficiency corresponds with the Supreme

Court’s view in Lockhart v. Nelson, 488 U.S. 33 (1998), the case relied upon by the the

Tenth Circuit to grant a new trial in Wacker, 72 F.3d at 1465. Lockhart noted that a true

factual sufficiency case is about the government failing to prove its case, which implies

something about the guilt or innocence of the defendant in the way that a procedural

error does not. 488 U.S. at 40. As in Lockhart, had the Rehaif trial error been known at

the time it occurred, “the prosecution would have attempted to offer additional evidence

to satisfy its burden.” Wacker, 72 F.3d at 1465 (citing Lockhart, 488 U.S. at 42).

       Mansfield also contends that Rehaif simply stated what the law always was and

so there is no unfairness to the government in precluding retrial. It is true that a ruling



                                              5
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 6 of 10




from the Supreme Court on a matter of statutory interpretation is a statement about

what the law has always been. United States v. Wiseman, 297 F.3d 975, 981 (10th Cir.

2002). But that does not mean that retrial is inappropriate. The statutory interpretation

in Bailey that resulted in retrial in Wacker was also a statement about what the law had

always been. And there is the exact same sort of unfairness to the government here

that resulted in a retrial, rather than dismissal, in Wacker. At the time of trial, the

governing precedent in the Tenth Circuit (and every other Circuit) did not require proof

that a felon knew of his status. See Rehaif, 139 S. Ct. at 2210 n. 6 (Alito, J. dissenting)

(collecting cases including United States v. Games-Perez, 667 F.3d 1136, 1142 (10th

Cir. 2012) and United States v. Capps, 77 F.3d 350, 352-54 (10th Cir. 1996)).

       While the government contends that Wacker requires this court to measure

sufficiency against the instructions given at trial, rather than the standard set out in

Rehaif, the discussion is largely an academic one. That is because sufficient evidence

for a conviction was presented under either standard.

       I.      There was sufficient evidence to satisfy the instructions
               as given.

       Mansfield makes no attempt to suggest that the evidence was insufficient on the

standard of proof that ruled pre-Rehaif. Nor could he. This court has already ruled that

the evidence was sufficient on that standard when it denied Mansfield’s mid-trial Rule

29 motion. Doc. 60 at 3. That is the law of the case. Nothing has changed that would

alter that ruling.




                                               6
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 7 of 10




       To the extent that Wacker requires this court to measure sufficiency against the

standard of proof that existed before Rehaif, there was also sufficient evidence.

       II.    There is sufficient evidence to satisfy the elements
              identified in Rehaif.

       Even if this court follows Smith and Miller to ask whether there is sufficient

evidence to satisfy the new standard from Rehaif, Mansfield’s motion should be denied.

A reasonable jury could infer that Mansfield knew of his status as a felon based on the

following evidence:

              1. the stipulation that, before he possessed the firearm in
              question, he was convicted of a crime punishable by
              imprisonment for a term exceeding one year (Doc. 64 at 18);

              2. his two incarcerations — in 2013 and 2017 (Redinger
              Testimony at 25-26 & Defendant’s Exhibit B (discussing
              2013 prison time in Rifle); Redinger Testimony at 92
              (admitting Defendant’s Exhibit B); Exhibit 35 at 11:57 to
              12:21 (Mansfield admitting during July 31, 2017 call that he
              just got out of jail in Greeley for drug possession); Redinger
              Testimony at 33 (admitting July 31, 2017 audio call as
              Exhibit 35)); and

              3. his detailed awareness of gun laws demonstrated by his
              discussion about the laws regarding magazine sizes in
              Colorado and Wyoming and the recent changes to
              Colorado’s laws (Exhibit 35 at 15:05-15:50).

       While his stipulation to a prior felony is not direct evidence of his knowledge of

that felony, it is strong circumstantial evidence of knowledge. A reasonable jury could

infer that a person convicted of a felony is aware of his or her felon status. People are

not convicted of felonies every day, so it is reasonable to infer that they will be aware of

their status when they have been.




                                             7
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 8 of 10




       Although more than the existence of the prior felony is not required to overcome

the low bar of a sufficiency challenge, there is more here. A jury could infer from

Mansfield’s knowledge of gun laws, as demonstrated by the discussion about Colorado

restrictions on certain magazines, that he would likewise be aware that felons are not

allowed to possess weapons. It could also infer that based on his two prior stints in jail,

he might have checked into whether his own status qualified for such a prohibition.

That is not to say that the government had to prove that he specifically knew he was

breaking the law — it didn’t. But it does provide further evidence from which a jury

could infer that Mansfield would naturally have knowledge that his prior felony was for a

crime that carried a sentence of more than a year in jail. In reviewing sufficiency, “[t]he

evidence and inferences drawn therefrom must be viewed in the aggregate rather than

in isolation” and “it is the jury’s role . . . to determine what ‘may’ [or may not] have

occurred.” United States v. Johnson, 977 F.2d 1360, 1370 (10th Cir. 1992)

       While the evidence above is only circumstantial evidence of Mansfield’s mental

state, a person’s mental state is nearly always proven through circumstantial evidence.

Montana v. Egelhoff, 518 U.S. 37, 65 (1996) (“A subjective mental state is generally

proved only circumstantially.”); United States v. Sedillo, 509 F. App'x 676, 680 (10th Cir.

2013) (unpublished) (“Mens rea inferences almost always require some inference from

circumstantial evidence—few will admit to bearing an unlawful mental state.”).

       When it comes to proving sufficiency, “[c]ircumstantial evidence is not only

sufficient, but may also be more certain, satisfying and persuasive than direct

evidence.” Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003); Johnson, 977 F.2d at



                                              8
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 9 of 10




1370 (“even when direct evidence is lacking, a criminal conviction may be sustained on

wholly circumstantial evidence”) (citation & internal quotation marks omitted).

      Because a reasonable jury could infer that Mansfield knew he was a felon at the

time of his unlawful possession of the firearm, his motion to acquit should be denied

even under Rehaif’s more demanding standard.

                                      CONCLUSION

      Mansfield’s motion for judgment of acquittal should be denied.

DATED this 5th day of August, 2019.

                                                Respectfully Submitted,

                                                Jason R. Dunn
                                                United States Attorney



                                                s/ J. Bishop Grewell
                                                J. BISHOP GREWELL
                                                KURT BOHN
                                                Assistant United States Attorneys
                                                1801 California Street, Suite 1600
                                                Denver, CO 80202

                                                Telephone:(303) 454-0100
                                                Fax: (303) 454-0408
                                                E-mail: bishop.grewell@usdoj.gov

                                                Counsel for Plaintiff
                                                United States of America




                                            9
Case 1:18-cr-00466-PAB Document 87 Filed 08/05/19 USDC Colorado Page 10 of 10




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                      CERTIFICATE OF SERVICE (CM/Colorado)

       I hereby certify that on August 5, 2019, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system. Participants in the case who are registered

 CM/ECF users will be served by the CM/ECF system.




                                           /s/ J. Bishop Grewell
                                           J. BISHOP GREWELL
                                           Assistant U.S. Attorney




                                             10
